Title: From Thomas Jefferson to United States Senate, 21 April 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                            
                        Apr. 21. 1806.
                  
                        I nominate for promotion and appointment in the army of the US. the several persons proposed in the annexed
                            letter from the Secretary at War, of the 19th. instant.
                        
                            Th: Jefferson
                            
                            
                        
                    